422 F.2d 398
Barbara BRAMMER and David Brammer, Plaintiffs-Appellees,v.ARROW LINES, INC., a corporation, Defendant-Appellant.
No. 13706.
United States Court of Appeals, Fourth Circuit.
Argued March 2, 1970.Decided March 5, 1970.

C. Robert Schaub, Huntington, W.Va.  (Jenkins, Schaub & Fenstermaker, Huntington, W.Va., on brief), for defendant-appellant.
Norman E. Rood, Huntington, W.Va.  (Robert O. Ellis, Huntington, W.Va., on brief), for plaintiffs-appellees.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM.


1
In this diversity action, arising from a motor vehicle collision, we think that the issue of plaintiff's contributory negligence was under applicable law a question solely for the jury.  The jury exonerated plaintiff.  The district judge's determination that the deceased truck driver was the agent or servant of the corporate defendant was neither factually erroneous nor legally incorrect.  Plaintiffs' recovery was not excessive.  The charge to the jury was not excepted to in the regard complained of now, and contained no manifest error.


2
Affirmed.